Citation Nr: 1817973	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-21 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel








INTRODUCTION

The Veteran served on active duty in the Air Force from December 1961 to March 1970, and in the Army from December 1970 to April 1975, including service in the Republic of Vietnam.  He died in July 1990.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of a Regional Office and Pension Management Center (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota.  

In August 2016, the Board remanded the matter for further development.  The matter is now back before the Board.


FINDINGS OF FACT

1.  The Veteran died in July 1990.  The Veteran's death certificate lists the immediate cause of death as ventricular arrhythmia due to sudden cardiac death due to primary electrical disorder.  

2.  At the time of his death, the Veteran was not service connected for any disabilities.

3.  The preponderance of the evidence of record is against a finding that the Veteran's ventricular arrhythmia was caused by, or was otherwise etiologically related to, his active service, to include presumed herbicide exposure.  





CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1110, 1154, 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Board acknowledges that an opinion was not obtained as to whether a condition that caused the Veteran's death was related to service, to include herbicide exposure therein.  VA must provide an examination or obtain a medical opinion when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  As discussed in greater detail below, there is no competent or lay evidence suggesting that a disability that contributed to his death had its onset during service, and no competent evidence relating such disability to his service, to include herbicide exposure therein.  Under these circumstances, the Board finds that obtaining a VA opinion is not required.

The appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

If a veteran was exposed to an herbicide agent during service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, certain enumerated diseases shall be presumptively service-connected, even where there is no record of such disease during service, provided that the disease is manifested to a compensable degree as set forth in 38 C.F.R. § 3.307, and the rebuttable presumption provisions of 38 C.F.R. § 3.307 are met.  See 38 C.F.R. § 3.309(e); see also 38 C.F.R. § 3.307(a)(6)(ii).  The VA Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice: Diseases Not Associated with Exposure to Certain Herbicide Agents, 61 Fed. Reg. 59232 (Nov. 2, 1999).  

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in, or aggravated by, active service was the principal or contributory cause of death.  See 38 U.S.C. § 1310; 38 C.F.R. § 3.312(a).

To comprise the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  See 38 C.F.R. § 3.312(b).  In the case of contributory cause of death, the appellant must show that a service-connected disability contributed substantially or materially to the veteran's cause of death, that it combined to cause death, or that it aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c)(1) (detailing that it is not sufficient to show that a service-connected disability "casually shared in producing death, but rather it must be shown that there was a causal connection").  

Determinations regarding service connection are based on a review of all of the evidence in the record, including all pertinent medical and lay evidence.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, the VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").

The appellant contends that she is entitled to service connection for the cause of the Veteran's death.  The Veteran died in July 1990.  The death certificate lists his immediate cause of death as ventricular arrhythmia due to sudden cardiac death due to primary electrical disorder.  At the time of his death, the Veteran was not service-connected for any disabilities.  The appellant has essentially asserted that the Veteran died of complications resulting from his exposure to Agent Orange chemicals during his service in Vietnam.

Although the Veteran was not service connected for ventricular arrhythmia or primary electrical disorder at the time of his death, service connection for his cause of death would be warranted upon establishing that the disease is subject to presumptive service connection, or upon establishing that it had onset during, or was otherwise etiologically related to, his active military service.  

As noted above, service connection may be granted on a presumptive basis for certain diseases associated with exposure to herbicide agents during the Vietnam era if such diseases are shown to be manifest to a degree of 10 percent within the period prescribed in 38 C.F.R. § 3.307(a)(6)(ii).  See 38 C.F.R. §§ 3.307(a), 3.309(e).  Here, the record establishes that the Veteran served in the Republic of Vietnam and exposure to herbicide agents is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, ventricular arrhythmia and/or primary electrical disorder are not listed as diseases for which presumptive service connection is possible.  See 38 C.F.R. § 3.309(e).  Accordingly, service connection is not warranted on a presumptive basis.  As no other presumptive provisions appear to be applicable to the appellant's claim, and there is no indication of ischemic heart disease, the issue of presumptive service connection will not be further addressed.  

To establish service connection on a direct basis, there must be evidence of a current disability, an in-service incurrence or aggravation of a disease or injury, and a nexus between the two.  See Shedden, 381 F.3d at 1167.  

As to the first Shedden element, as noted above, the Veteran's immediate cause of death was listed as ventricular arrhythmia due to sudden cardiac death due to primary electrical disorder.  Although the treatment records surrounding the Veteran's death are not available, the evidence suggests that the Veteran had current cardiac diagnoses of ventricular arrhythmia and primary electrical disorder.

Turning to the second Shedden element, there is no evidence of an in-service incurrence or aggravation of any cardiac disorder.  The Veteran's service treatment records do not reflect any diagnosis of, or treatment for, any cardiac condition.  The Veteran's heart, lungs, and vascular system were evaluated as clinically normal in all of his examinations during service.  Likewise, in all of his reports of medical history, the Veteran denied any history of cardiovascular symptoms.

Next, considering the third Shedden element, the weight of the evidence is against a finding that the Veteran's cardiac disorder was etiologically related to his active duty service.  The appellant has not submitted any of the Veteran's treatment records in support of her claim.  As the Veteran's service treatment records were negative for any complaints, treatment, or diagnosis of any cardiopulmonary disorder, and the evidence does not show complications from a cardiac disorder until many years after service, the Board concludes that the weight of the evidence is against a finding of continuity of symptomatology since service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  There is no competent evidence or opinion indicating that there is a medical nexus between a cardiac disorder and the Veteran's active duty service.  The appellant has been allowed the opportunity to furnish medical evidence in support of the claim, but has not done so.  38 U.S.C. § 5107(a) (claimant bears responsibility to support a claim for VA benefits).  

In reaching these conclusions, the Board has considered the appellant's contentions that the Veteran died of complications related to his herbicide exposure during service.  However, as a lay witness, the appellant is only competent to report on observed symptoms of the Veteran's condition and his history of medical treatment.  E.g., Layno, 6 Vet. App. at 469-70.  Although it is presumed that the Veteran was exposed to herbicides during service, determining the potential cause of ventricular arrhythmia and/or primary electrical disorder or the possible relationship between ventricular arrhythmia and/or primary electrical disorder and herbicide exposure is beyond the scope of lay observation.  See Jandreau, 492 F.3d at 1377 (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board); Layno, 6 Vet. App. at 469-70.  As such, the appellant's lay assertions do not constitute competent evidence concerning the etiology of the Veteran's ventricular arrhythmia and/or primary electrical disorder.  See 38 C.F.R. § 3.159(a)(1).

In summary, the evidence of record weighs against a finding that a service-connected disability was a principal or contributory cause of the Veteran's death.  Additionally, the competent evidence of record weighs against a finding that the Veteran's ventricular arrhythmia and/or primary electrical disorder had its onset during, or was otherwise etiologically related to, his active military service, to include presumed herbicide exposure.  There is also no indication of ischemic heart disease.  The Board therefore finds that the weight of the probative evidence is against a finding that a disability incurred in active service was the principal or contributory cause of the Veteran's death.  The Board is sympathetic to the appellant, a surviving spouse who lost her husband.  Nevertheless, the Board may not go beyond the factual evidence presented in this claim to provide a favorable determination.  Thus, the appellant's claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.





ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  	




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


